Citation Nr: 0948187	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 5, 1969 to 
June 17, 1969.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO).

The Veteran testified at a Travel Board hearing held in April 
2006 at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.

In March 2008, the Board remanded this case for further 
development.  A supplemental statement of the case was issued 
in February 2009 by the VA Appeals Management Center (AMC) 
which continued to deny the claim.  
The claims folder has been returned to the Board for further 
consideration of the appeal.  

Issue not on appeal

In a March 2008 decision, the Board denied service connection 
for a right ankle disability.  That issue has been resolved.  
It will be discussed no further herein.


FINDING OF FACT

The competent medical evidence indicates that the Veteran's 
arthritis of the left knee is not related to his military 
service.




CONCLUSION OF LAW

Arthritis of the left knee was not incurred in or aggravated 
by military service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
arthritis of the left knee.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

In March 2008, the Board remanded the case to the AMC in 
order to obtain medical review of the Veteran's claims folder 
and a nexus opinion.  The reviewer was given the option of 
conducting an examination and/or diagnostic testing of the 
Veteran.  The Veteran's claim was then to be readjudicated.

The record reveals that the a VA reviewing physician provided 
opinions in April 2008, May 2008, and ,after a physical 
examination of the Veteran in September 2008, another opinion 
in November 2008.  Copies of the examination report and 
opinions have been associated with the Veteran's claims file.  
The claim was readjudicated in a February 2009 supplemental 
statement of the case.

Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. 

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated January 8, 2003, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  This information 
was repeated in a July 2006 letter to the Veteran.

The January 2003 letter further emphasized: "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them. It's still your 
responsibility to support your claim with appropriate 
evidence"

The January 2003 VCAA letter instructed the Veteran as 
follows:  "tell us about any information or evidence that 
you want us to try to get for you."  In a letter dated in 
March 2006, the RO informed the Veteran:  "If you have any 
information of evidence that you have not previously told us 
about or given to us, . . . please tell us or give us that 
evidence as soon as possible."  These requests comply with 
the "give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO and the AMC informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated March 27, 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards." The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, that of service connection for arthritis of the 
left knee, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA outpatient 
medical treatment records, his service medical records, and 
provided him with physical examinations in 2005, 2006, and 
2008.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied with regard to the issue 
of service connection for arthritis of the left knee.  See 38 
C.F.R. § 3.103 (2009).  The Veteran has appointed a service 
organization as his representative. He testified at a Travel 
Board hearing in April 2006, and his representative submitted  
argument on his behalf, most recently in the form of a 
written brief presentation dated November 13, 2009..

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.309(a) (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim. 
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  See 38 C.F.R. § 
3.303(b) (2009).

Analysis

The Veteran essentially contends that his current arthritis 
of the left knee is related to an injury sustained in 
service.

Hickson element (1) requires a current diagnosis of 
disability.  In a January 1992 letter, the Veteran's private 
orthopedist, Dr. R.J., noted that the Veteran had been 
diagnosed with degenerative joint disease of the left knee.  
A VA x-ray study of the left knee conducted in March 2005 
revealed severe degenerative joint disease of the left knee.  
Hickson element (1) is therefore met.  

Hickson element (2) requires incurrence of injury or disease 
in service.  

The Veteran was inducted into active duty on February 5, 
1969.  The Veteran's service treatment records show that on 
April 21, 1969, he complained of bilateral knee pain, on the 
right more than the left.  Physical examination was 
pertinently negative.  The examiner's impression was that 
early chondromalacia was "likely"; the examiner, however, 
did not specify which knee was involved.  

On May 27, 1969, the Veteran was further evaluated because of 
persistent pain in his right knee.  Based on an x-ray study, 
he was diagnosed with osteochondritis dessicans of the right 
femur.  The examiner found him to be not physically qualified 
for enlistment   He was referred to a Medical Board, and he 
was discharged pursuant to the Medical Board's 
recommendations on June 17, 1969.  The left knee was not 
mentioned in these reports.

[Service connection for a right knee disability was 
subsequently denied by VA on the basis that such was a 
preexisting disability which was not aggravated by military 
service..]

At the April 2006 hearing, the Veteran testified that his 
knees had been injured when another soldier shoved him when 
they were running up some stairs.  However, there is no 
evidence of such an injury in the Veteran's service treatment 
record.  When the Veteran complained about pain in his knees 
on April 21, 1969, he reported that there was no history of 
trauma or injury. 

Arthritis of the left knee was initially diagnosed many years 
after service, with the first specific reference being a 
January 1992 letter from Dr. R.J., the Veteran's private 
orthopedist.  This is some 23 years after service, and long 
after the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  

In short, the only evidence of in-service disease or injury 
consists of the Veteran's own statements, to include a 
passing reference to left knee problems on April 21, 1969, in 
the context of more significant right knee problems.  
Physical examination on that date, and subsequently during 
service (and for many years thereafter) was pertinently 
negative.  The Board therefore finds that the evidence 
against the claim as to this matter outweighs the evidence in 
favor.  Hickson element (2) is not met, and the claim is 
denied on that basis.  

For the sake of completeness, the Board will address the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].  

As was discussed above, in March 2008 the Board remanded the 
claim for a medical review of the Veteran's claims folder and 
an opinion as to whether it is at least as likely as not that 
the Veteran's current left knee disability is related to his 
military service [because the requested opinion had not been 
provided as requested in the Board's prior remand of the 
issue].  As further discussed immediately below, the opinions 
provided by the reviewing physician are not consistent with 
the Veteran's medical history as documented in the claims 
folder.

In April 2008, the reviewing physician, Dr. J.B., provided a 
one sentence report wherein he opined that it was at least as 
likely as not that the Veteran's current left knee disability 
was related to his military service.  No summary of pertinent 
medical history with rationale was provided to support this 
opinion.  The agency of original jurisdiction (AOJ) found the 
opinion to be inadequate and requested another opinion.  In 
May 2008, Dr. J.B. produced an opinion that the Veteran's 
knee condition had been aggravated in service.  However, 
there is no evidence that the Veteran had a pre-existing left 
knee disability prior to entering service; only his right 
knee disability was so noted.  The AOJ additionally requested 
a physical examination of the Veteran's left knee.  In his 
September 2008 report, Dr. J.B. noted that the Veteran had 
stated that he had injured his left knee in service.  

In a November 2008 addendum opinion, Dr. J.B. stated that the 
damage and pain in the Veteran's left knee was due to extra 
stress caused by his favoring the right knee.  However, as 
was noted above the Veteran's right knee is not service 
connected.  
The Board observes that in January 2003 the Veteran 
alternatively and inconsistently claimed that his left knee 
condition was secondary to a right ankle condition.  However, 
in its March 2008 decision, the Board denied service 
connection for a right ankle disability.  Therefore, and 
secondary service connection claim fails because there is no 
service-connected disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).             
Dr. J.B.'s April 2008 one-sentence favorable but unexplained 
nexus opinion is not probative.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]

To the extent that the April 2008 opinion can be read 
together with the September 2008 examination report, in which 
he repeats the Veteran's self report that he injured his left 
knee in service, the Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  See also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) [the Board may reject 
a medical opinion that is based on facts provided by the 
Veteran if they have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the 
opinion].

In each of his opinions Dr. J.B. noted that he had reviewed 
the Veteran's claims folder.  However, his opinion is not 
congruent with the facts in the record.  
The service treatment records do not refer to a left knee 
injury, and there is no indication (aside from one fleeting 
subjective reference to left knee problems made by the 
Veteran himself) that there was any disorder of the left knee 
in service or for at least two decades thereafter. 

Moreover, any probative value of Dr. J.B.'s April 2008 
opinion, and his claims that he reviewed the Veteran's 
service treatment reports,  is undercut by inconsistencies 
and discrepancies in his various statements.  Dr. J.B. has 
provided two additional differing opinions.  His May 2008 
opinion stated that a pre-existing left knee disability was 
aggravated by service is manifestly incorrect  -- the medical 
evidence demonstrates that only the right knee disability 
pre-existed service.  The November 2008 opinion in essence 
stated that the left knee disability was related to the right 
knee disability, not to the Veteran's military service.

To the extent that the Veteran himself asserts that his 
current arthritis of the left knee is related to his brief 
period of active service, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical diagnosis or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2009).  Consequently, the Veteran's own assertions in this 
regard have no probative value.

There is thus no competent medical nexus evidence of record.  
Even if there were competent medical nexus evidence in the 
Veteran's favor, the claim would still fail because element 
(2) has not been met.  

The Board adds that there is no requirement that this case be 
remanded for a medical nexus opinion, again because element 
(2) has not been met.  The facts of this case are different 
than the facts in Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court held that VA erred in failing to 
obtain a medical nexus opinion where evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus. 
Significantly, in this case there is no evidence of in-
service disease or injury of the left knee.

In sum, Hickson element (2) is not met.  The preponderance of 
the evidence is against the Veteran's claim.  The benefit 
sought on appeal is accordingly denied. 



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


